Appellant was charged by indictment filed in *Page 201 
the District Court of Uvalde County on the 8th day of April of this year with engaging in the business of selling intoxicating liquors in violation of law.
The indictment charges, after averring that prohibition had been legally adopted in said county, that appellant did "engage in and pursue the occupation of selling intoxicating liquor in violation of said law." It does not aver the fact of any sale or sales by appellant, or give the name of any person or any number of persons to whom in fact such sales were made. We first held on motion for rehearing in the case of Fitch v. State,58 Tex. Crim. 366, 127 S.W. Rep., 1047, that the indictment must set out and allege at least two sales within three years preceding the filing of the indictment. This was followed in the later case of Mizell v. State, 59 Tex.Crim. Rep., 128 S.W. Rep., 125. As an examination of the opinion in the Fitch case will disclose, I was not in agreement with my brethren in respect to this requirement of the indictment, but this is now a settled question in this court, at least as now composed, and following this decision it must result in holding that the indictment was insufficient and charges no offense against the laws of this State, and that the judgment of conviction should be reversed and the prosecution ordered dismissed, which is now done.
Reversed and dismissed.